Citation Nr: 1527514	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD), including as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to September 1967, including in Vietnam from August 1966 to September 1967. 

These claims come before the Board of Veterans' Appeal (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in Fargo, North Dakota, certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in April 2014.  In July 2014, the Board remanded these claims to the RO for additional action.

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records.   

The claims of entitlement to service connection for a low back disability, a respiratory disability, to include asthma and COPD, and a bilateral hand disability are again REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  Bilateral hearing loss is not related to or the result of the Veteran's active service, including any in-service noise exposure. 

2.  Sensorineural hearing loss did not manifest to a compensable degree within a year of the Veteran's discharge from active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim and of the portion of the evidence the claimant is to submit versus the portion of the evidence VA is to obtain on the claimant's behalf.  38 U.S.C.A. § 5103. VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

Here, the Veteran does not assert that VA violated its duty to notify, including during the April 2014 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (Veterans Law Judge (VLJ) who chairs hearing must fully explain the issue and suggest the submission of evidence that may have been overlooked), that there are any outstanding records VA should obtain on his behalf, or that the addendum opinion on hearing loss is inadequate (Veteran underwent an earlier examination, which the RO found to be inadequate, but the RO obtained the opinion in response).  

Rather, in an Informal Hearing Presentation dated February 2015, the Veteran's representative makes two arguments: that the Veteran should be given time to submit additional evidence and that he should be afforded a new Board hearing.  

VA complied with the first request.  In a letter sent to the Veteran in January 2015, the Board notified the Veteran that he had 90 days to submit additional evidence and argument and then it would proceed in adjudicating the Veteran's claim.  In May 2015, the Veteran responded by submitting a written statement, but no other evidence.  VA may not comply with the second request.  As noted above, the Veteran testified at a Board hearing in April 2014 and he has no right to testify at another.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2014) ("[O]nly one hearing before the Board will be conducted.").  

In light of the foregoing, no further notice or assistance is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that a claimant has not only the burden of proof of showing there has been an error in developing his claim, but also beyond that showing such error is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014). 

II.  Analysis

The Veteran is alleging entitlement to service connection for bilateral hearing loss on the basis that he developed this condition during service, secondary to in-service noise exposure.  According to his April 2014 testimony and a May 2015 written statement, such exposure occurred while serving as an infantryman, the duties of which included frequent shooting (50 caliber machine guns, grenade launchers, and M-16s), riding in an armored personnel carrier and being around generators.  He disputes the RO's finding that his hearing improved during service and claims that he did not actually undergo a hearing test prior to leaving service.  Allegedly his brother, who also served overseas, did not undergo a hearing test on separation from service.  

Based on report of VA examination conducted in February 2012 and VA treatment records dated since 2013, there is no disputing the Veteran currently has bilateral hearing loss, sensorineural in type.  See 38 C.F.R. § 3.385 (2014) (defining what constitutes a ratable haring loss disability by VA standards).  To prevail in this claim, however, it is not enough to show he has the claimed condition.  He must also show that the condition is attributable to his active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service-connection, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Here, the evidence fails to satisfy all elements of this claim for service connection for bilateral hearing loss, specifically, the nexus element.  The Board does not doubt the Veteran was exposed to noise during service, particularly in his capacity as a Light Weapons Infantryman, which his DD Form 214 confirms.  The question is whether his current hearing loss is due to that in-service noise exposure.  

During a VA examination of his tinnitus, conducted in March 2012, in addition to in-service noise exposure, he reported post-service occupational and recreational noise exposure, including from working as a carpenter with power tools and hunting.  One medical professional - a VA examiner - has addressed whether a relationship exists between the current hearing loss and the Veteran's active service. 

In February 2012, that examiner found no such relationship on the basis that the Veteran's hearing was normal on separation (examiner compared audiological results from enlistment and separation examinations and noted improvement).  As the Board pointed out in its July 2014 Remand, however, the absence of evidence of hearing loss in service is an insufficient basis for an unfavorable nexus opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The Board thus requested an addendum opinion, which too is unfavorable, but on an additional basis.  According to that opinion, dated August 2014, there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  In support of this opinion, the examiner cited a 2006 report from the Institute of Medicine, titled, "Noise and Military Service-Implications for Hearing Loss and Tinnitus".  

Unfortunately, then, the Veteran's assertions are the only evidence of record linking his hearing loss to service.  Although the Veteran is competent to report when he began experiencing hearing difficulty as this is capable of lay observation and experience (Veteran incidentally does not allege hearing loss during service or within a year thereof), because he has no specialized training or expertise in diagnosis and origin of such loss, he is not competent to establish when his hearing difficulties became sufficiently severe as to represent hearing loss by VA standards or to link such loss to service, including any in-service, rather than post-service, noise exposure.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

There simply is no competent and credible evidence establishing that the Veteran's bilateral, sensorineural hearing loss initially manifested during active service or within a year of discharge therefrom, or is otherwise related to such service.  As such, the Board concludes that this condition was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus inapplicable.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a low back disability, a respiratory disability, to include asthma and COPD, and a bilateral hand disability, but such action is necessary before the Board can decide these claims.  

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations in support of these remanded claims.  The Board then found these examinations inadequate and thus afforded the Veteran additional examinations.  Again, however, the reports of these examinations are inadequate to decide these claims.  They fail to provide important information the Board requested in its July 2014 Remand, thereby violating Stegall v. West, 11 Vet. App. 268 (1998).  First, the examiners failed to consider as competent the Veteran's reports of continuously manifesting lay-observable symptomatology, in one case (the back) ruling out a relationship between the claimed disability and service based on the absence of evidence of such symptomatology.  Second, the respiratory examiner did not offer an opinion regarding whether the Veteran's service-connected coronary artery disease is aggravating any respiratory disability shown to exist.  Third, in ruling out a relationship between any current hand disability and the Veteran's service, the hand examiner noted that the injury the Veteran sustained in service involved the nerves, not a joint.  The examiner did not offer an opinion as to whether the Veteran currently has residuals of that documented nerve injury, including any affecting the injured hand.   

Accordingly, these claims are REMANDED for the following action:

1.  Forward the case to a VA examiner for an addendum report addressing all information requested in the Board's July 2014 Remand.  Ask him to do the following:  

a.  Review the claims file, including the Veteran's April 2014 hearing testimony and May 2015 written statement, and indicate in writing that the review contemplated all pertinent evidence.  

b.  Accepting as competent the Veteran's reports of continuous lay-observable symptomatology since service, offer an opinion as to whether any claimed disability is at least as likely as not related to the Veteran's active service. 
 
c.  Also offer an opinion as to whether the Veteran's COPD is permanently aggravated by his service connected coronary artery disease, including secondary to complaints of dyspnea and chest pain.

d.  Offer an opinion as to whether the Veteran has residuals of the documented in-service nerve injury, including affecting either hand.  

e.  Provide clear rationale with references to the record for all opinions expressed.  

2.  Review the report to ensure it complies with the above instructions.  If not, return it for correction.

3.  Readjudicate these claims based on all of the evidence of record.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto before returning the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


